               Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 1 of 30



STATE OF CALIFORNIA                                                             GAVIN NEWSOM Governor

PUBLIC UTILITIES COMMISSION
505 VAN NESS AVENUE
SAN FRANCISCO, CA 94102-3298




February 26, 2021


VIA ELECTRONIC MAIL


Honorable William H. Alsup
United States District Court
Northern District of California
Courtroom 12 - 19th Floor
450 Golden Gate Avenue
San Francisco, California 94102

          Re: Proposed Probation Conditions 11 and 12 in Case No. 14-cr-00175-WHA

Dear Judge Alsup,

The California Public Utilities Commission (“CPUC”) thanks the Court for its request for additional
input on the Court’s proposed eleventh and twelfth conditions of Pacific Gas and Electric Co.’s
(“PG&E”) probation. The Court has asked the CPUC and the California Governor’s Office of
Emergency Services (“Cal OES”) the following question:

                      What specific procedure would you require of PG&E in its
                      implementation of the PSPS process that would have prevented the Zogg
                      Fire and four deaths resulting therefrom?

As the Court is aware, the CPUC is not only a regulatory body but is also an investigative one. The
CPUC is still actively investigating the cause of the September 27, 2020 Zogg Fire, as is the California
Department of Forestry and Fire Protection (“CAL FIRE”). Neither agency has released conclusions
from their investigations, and analyses conducted pursuant to an ongoing investigation must remain
confidential until investigators have had an opportunity to fully conduct their investigation. This care is
necessary so that, if appropriate, formal adjudications, prosecutions, and penalties can be pursued.

The CPUC appreciates the thrust of the Court’s inquiry: what can be done to prevent and mitigate
catastrophic wildfires ignited by electric utility equipment? We know from concluded investigations in
recent years that wildfires started by PG&E’s equipment have been attributed to varying ignition
sources: failures in PG&E’s equipment maintenance, recordkeeping, vegetation management, risk
assessments, and spending priorities. We also know that a profound underlying defect in PG&E’s
organizational culture of not effectively prioritizing public safety has laid the groundwork for the
occurrence of direct ignition sources.
            Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 2 of 30

Hon. William H. Alsup
February 26, 2021
Page 2



In turn, wildfire prevention and mitigation require the mobilization of a wide multitude of PG&E’s
tools and resources – vegetation management, system hardening, and inspections, with PSPS as an
option of last resort – in coordination with local communities and governments, and under the
guidelines, regulation, and enforcement authorities of the CPUC, its Wildfire Safety Division, Safety
and Enforcement Division, and Safety Policy Division, CAL FIRE, and Cal OES, and other authorities
through their public processes.1 For example, the CPUC described for the Court the many coordinated
efforts of the CPUC, California Legislature, and Governor’s Office to hold PG&E accountable and
improve public safety in the face of wildfire threats, which include:2

       Establishing a new Wildfire Safety Division, which initiated the Field Inspection Program in
        May 2020 and to date has conducted 2023 physical inspections of PG&E’s wildfire mitigation
        work and demanded more transparency, granularity, accountability, and effectiveness in PG&E’s
        Wildfire Mitigation Plans;3
       Requiring completion of a Root Cause Analysis into the 16 wildfires in 2017 and 2018 that
        PG&E equipment caused that will “identify systemic, programmatic, management, and structural
        matters that may need to be addressed to reduce such incidents in the future”;
       Ordering System Enhancement Initiatives to increase and improve vegetation management
        capabilities;
       Requiring the appointment of an Independent Safety Monitor that is the functional equivalent of,
        and will overlap in time with, this Court’s Monitor, who will develop recommendations to
        address compliance issues and enhance safety performance;
       Adopting a six-step Enhanced Oversight and Enforcement Process to tighten regulatory
        monitoring and compel safety improvements, beginning with ordering corrective action plans
        and graduating, if appropriate, to the final steps of ordering a Chief Restructuring Officer,
        appointment of a Receiver, and potential new conditions on or revocation of PG&E’s license to
        operate as a utility in California.

Just yesterday, February 25, 2021, the CPUC issued a draft resolution invoking the Enhanced Oversight
and Enforcement Process, and this draft resolution will be presented for a CPUC vote as early as April
15, 2021. The Triggering Event was PG&E's failure in 2020 to prioritize its completion of Enhanced
Vegetation Management work on the highest-risk power lines by instead completing more of its required
compliance work on lower-risk lines, demonstrating insufficient progress towards risk-driven
investments.4 The proposed Resolution directs PG&E to submit to the CPUC a corrective action plan
and progress reports every 90 days.



1
  See letter to the Court from Mark Ghilarducci, Director of the Governor’s Office of Emergency Services (Feb. 26, 2021).
2
  “Comments of the California Public Utilities Commission In Response to Motion to Reconsider Order Modifying
Conditions of Probation (ECF Nos. 1187, 1209)” (June 11, 2020) (ECF 1217).
3
  The Wildfire Safety Division will become the Office of Energy Infrastructure Safety in July 2021 when it moves from the
CPUC to the California Natural Resources Agency.
4
  A copy of the “[Draft] Resolution M-4852: Placing Pacific Gas and Electric Company Into Step 1 of the “Enhanced
Oversight and Enforcement Process” Adopted in Decision 20-05-053” (mailed Feb. 25, 2021) is attached hereto as Exhibit 1.
           Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 3 of 30

Hon. William H. Alsup
February 26, 2021
Page 3


In short, the CPUC continues to engage in a comprehensive, coordinated, and expert- and stakeholder-
informed mobilization of wildfire prevention and mitigation efforts. The CPUC does not disagree with
the Court that the state of PG&E’s vegetation management could be an appropriate consideration when
determining whether to deenergize any distribution line as part of a Public Safety Power Shutoff, but we
can go no further at this time, without fully vetting and allowing expert and public comment on the
competing considerations. Through its February 19, 2021 submission to the Court, the CPUC was
attempting to advise the Court of the innate hazards that come with large-scale PSPS events and the
concern expressed by many participants in CPUC proceedings about the vulnerabilities they face when
these events occur. These CPUC proceedings have placed a focus on improving PG&E’s ability to more
granularly deploy the PSPS option to avoid unnecessary hardship and unintended safety consequences.
The CPUC respectfully submits that these proceedings are the appropriate venue to resolve these very
difficult issues.



                                            Sincerely,



                                            /s/  Christine Jun Hammond
                                            AROCLES AGUILAR
                                            CHRISTINE JUN HAMMOND
                                            CHRISTOFER NOLAN

                                            Attorneys for the
                                            CALIFORNIA PUBLIC UTILITIES COMMISSION
Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 4 of 30




                                  Exhibit 1
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 5 of 30

                                        DRAFT              Item ____ (Agenda ID # 19236)


        PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

Executive Division                                           Date: April 15, 2021
                                                             Resolution M-4852

                              R E S O L U T I O N

        RESOLUTION M-4852: PLACING PACIFIC GAS AND
        ELECTRIC COMPANY INTO STEP 1 OF THE “ENHANCED
        OVERSIGHT AND ENFORCEMENT PROCESS” ADOPTED IN
        DECISION 20-05-053

SUMMARY

This Resolution is issued to Pacific Gas and Electric Company (PG&E) in accordance
with Commission Decision (D.) 20-05-053, which gave Commission approval of
PG&E’s bankruptcy plan of reorganization with conditions and modifications. The
decision established an Enhanced Oversight and Enforcement Process (EOE Process)
allowing the Commission to take additional steps to ensure PG&E is improving its safety
performance if specific Triggering Events occur. The steps range from Step 1, which
contains enhanced reporting and oversight requirements, to Step 6, involving the
potential revocation of PG&E’s ability to operate as a California electric utility.

This Resolution invokes Step 1, with regard to PG&E’s insufficient progress with risk-
driven wildfire mitigation efforts and requires PG&E to submit a Corrective Action Plan
within 20 days of the Resolution effective date.

It is appropriate to place PG&E into Step 1 of the EOE Process due to the following
Triggering Event:

        PG&E Has Made Insufficient Progress Toward Approved Safety or
        Risk-Driven Investments Related to Its Electric Business (EOE
        Process Step 1, Triggering Event A(iii)).

The findings supporting this Triggering Event include the following:

    PG&E is not sufficiently prioritizing its Enhanced Vegetation
    Management (EVM) based on risk. PG&E ranks its power line circuits
    by wildfire risk, but the work performed in 2020 demonstrates that
    PG&E is not making risk-driven investments. PG&E is not doing the
    majority of EVM work – or even a significant portion of work – on the
    highest risk lines.



367731890                                  1
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 6 of 30

Resolution M-4852                      DRAFT                                    April 15, 2021


    In 2020, PG&E conducted more work in 2020 on lower risk power lines
    than high risk lines if one examines the 161 power lines on which
    PG&E performed EVM. Less than five percent of the EVM work
    PG&E completed was on the 20 highest risk power lines according to
    PG&E’s own risk rankings.

The foregoing facts meet the triggering requirements for placing PG&E into Step 1 of the
EOE Process, which warrants imposition of a Corrective Action Plan containing
enhanced reporting requirements. No later than 20 days following issuance of this
Resolution, PG&E shall submit a Corrective Action Plan containing the material set forth
below. The enhanced reporting requires PG&E to prioritize EVM on power lines that
pose the greatest wildfire risk.

PG&E shall serve the Corrective Action Plan on the service lists for Investigation
(I.) 19-09-016 (which created the EOE Process) and Rulemaking (R.) 18-10-007 (the
Commission’s wildfire mitigation proceeding), as well as on the Wildfire Safety Division
(WSD) at wildfiresafetydivision@cpuc.ca.gov and the Safety and Enforcement Division
at ESRB_ComplianceFilings@cpuc.ca.gov. PG&E shall also send the Corrective Action
Plan to the Commission’s Executive Director seeking her approval.

The EOE Process does not supplant existing Commission regulatory or enforcement
jurisdiction, and nothing in this Resolution is intended to affect such jurisdiction or limit
the Commission’s or WSD’s authority to pursue other enforcement related to the facts set
forth herein. Further, nothing in this Resolution alters the requirements of D.20-05-019.1

BACKGROUND

PG&E entered bankruptcy in 2019 following several catastrophic wildfires in its service
territory. In D.20-05-053, the Commission approved a reorganization plan, giving its
approval for PG&E to emerge from bankruptcy with specific financial and operational
conditions. To hold PG&E accountable for improving its safety record, including the
need to reduce the risk of catastrophic wildfire caused by its infrastructure, the decision
instituted a new EOE Process to supplement the Commission’s existing enforcement
authority. Appendix A to this Resolution provides the EOE Process adopted in
D.20-05-053.


1 Rehearing denied, D.20-12-015. The underlying decision adopts, with modifications, a
settlement with regard to the Order Instituting Investigation on the Commission’s Own Motion
into the Maintenance, Operations and Practices of Pacific Gas and Electric Company (U39E)
with Respect to its Electric Facilities; and Order to Show Cause Why the Commission Should not
Impose Penalties and/or Other Remedies for the Role PG&E’s Electrical Facilities had in
Igniting Fires in its Service Territory in 2017. The decision and settlement require reporting,
root cause analyses of past fires, and other actions related to wildfires in PG&E’s territory.


367731890                                     2
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 7 of 30

Resolution M-4852                     DRAFT                                    April 15, 2021


The Commission may invoke the EOE Process if PG&E self-reports, or the Commission
becomes aware of, Triggering Events covered by the EOE Process. In this case, PG&E
did not self-report problems. Instead, through persistent inquiry, the Commission and
WSD have discovered that PG&E did not prioritize EVM in 2020 in a risk-driven manner
that would entail performing work on its highest risk power lines first. PG&E has failed
to provide the WSD with consistent information about how it assesses power line risk for
prioritizing EVM work, but under any of PG&E’s risk rankings, PG&E has not made
sufficient progress toward risk-driven investments in the area of EVM.

    1. EOE Process

The EOE Process has six steps, which range from adoption of additional reporting
requirements in Step 1 to formal review of PG&E’s Certificate of Public Convenience
and Necessity (CPCN) in Step 6. D.20-05-053 states that the Commission need not
necessarily move PG&E through the steps sequentially. This Resolution relies on
findings made, and requirements imposed, by the WSD through its review of PG&E’s
Wildfire Mitigation Plan (WMP) performance, and places PG&E into Step 1 of the EOE
Process.

The EOE Process:

        contains six steps which are triggered by specific events, some of
        which would rely on Safety and Operational Metrics. The Process
        includes enhanced reporting requirements and additional monitoring
        and oversight. The Process also contains provisions for PG&E to
        cure and permanently exit the Process if it can satisfy specific
        criteria. If triggered, the Process would occur in coordination with
        the Commission’s existing formal and informal reporting
        requirements and procedures and would not replace or limit the
        Commission’s regulatory authority including the authority to impose
        fines and penalties.

        If triggered, the Commission would place PG&E in the appropriate
        step upon the occurrence of a specified Triggering Event, with
        appropriate notification by the Commission’s Executive Director, or
        as otherwise provided below. The Commission’s Executive Director
        may move PG&E through the steps of the Process sequentially, or
        the Commission or its Executive Director may place PG&E in the
        appropriate step upon the occurrence of a specified Triggering
        Event. D.20-05-053 at 58.




367731890                                    3
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 8 of 30

Resolution M-4852                       DRAFT                                    April 15, 2021


    2. Step 1

This Resolution places PG&E into Step 1 of the EOE Process, which provides that if
PG&E’s conduct meets any of the Triggering Events listed below, a Corrective Action
Plan is required. Specifically, this Resolution invokes Step 1 Section A(iii).

    STEP 1: Enhanced Reporting

        A. Triggering Events

            i. PG&E fails to obtain an approved wildfire mitigation plan or
               fails in any material respect to comply with its regulatory
               reporting requirements;

            ii. PG&E fails to comply with, or has shown insufficient
                progress toward, any of the metrics (i) set forth in its
                approved wildfire mitigation plan including Public Safety
                Power Shutoffs (PSPS) protocols, (ii) resulting from its on-
                going safety culture assessment, (iii) contained within the
                approved Safety and Operational Metrics, or (iv) related to
                other specified safety performance goals;

            iii. PG&E demonstrates insufficient progress toward approved
                 safety or risk-driven investments related to the electric and
                 gas business; or

            iv. PG&E (or PG&E Corporation) fails in any material respect to
                comply with the Commission’s requirements and conditions
                for approval of its emergence from bankruptcy.

        B. Actions During Step 1

        PG&E will submit a Corrective Action Plan to the Executive
        Director within twenty days of a Commission Order placing PG&E
        into Step 1.

        i. The Corrective Action Plan shall be designed to correct or
           prevent a recurrence of the Step 1 Triggering Event, or otherwise
           mitigate an ongoing safety risk or impact, as soon as practicable
           and include an attestation stating that it has been approved by the
           Chief Risk Officer (CRO).




367731890                                      4
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 9 of 30

Resolution M-4852                       DRAFT                                     April 15, 2021


        ii. The Corrective Action Plan, including any timeframes set forth
            therein for the correction of the Triggering Events or mitigation
            of any ongoing safety risk or impact, shall be approved by the
            Commission or the Executive Director.

        iii. Commission staff will monitor PG&E’s compliance with its
             Corrective Action Plan based on, among other things, existing or
             enhanced reporting.

        iv. The CRO, the Safety and Nuclear Oversight (SNO)
            Subcommittee, and the boards of directors shall provide reporting
            to the Commission as directed.

        C. Performance that Results in Exit from Step 1

            i. PG&E shall exit from Step 1 of the Process upon issuance of
               a Commission Resolution finding that PG&E has met the
               conditions of its Corrective Action Plan within the required
               timeframe.

            ii. The Commission, by Resolution, will move PG&E to Step 2
                if it fails to adequately meet the conditions of its Corrective
                Action Plan within the required timeframe. PG&E may
                remain in Step 1 if it demonstrates sufficient progress toward
                meeting the conditions of its Corrective Action Plan and
                additional time appears needed to successfully address the
                Triggering Event(s).

DISCUSSION

PG&E should be placed in Step 1 of the EOE Process based on Triggering Event A(iii)
above. PG&E failed to prioritize its limited vegetation management resources in 2020 on
working the highest risk power lines for EVM, thereby “demonstrat[ing] insufficient
progress toward approved safety or risk-driven investments related to the electric …
business.”

To remedy this failure, PG&E’s Corrective Action Plan must explain in detail how it will
both perform risk modeling and use the results of risk modeling to ensure the highest risk
power lines are prioritized for vegetation management under its EVM program in 2021
before working lower risk lines. It must report changes to its risk modeling and output
proactively. It must report accurately to the Commission the location where it intends to
engage in EVM and demonstrate that it is prioritizing high risk power lines for EVM
work.


367731890                                      5
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 10 of 30

Resolution M-4852                      DRAFT                                    April 15, 2021


The facts supporting invocation of Triggering Event in Step 1 Section A(iii) appear
below.

        1.    Failure to Target Highest Risk Power Lines for EVM

The WSD’s Action Statement and Commission’s Resolution approving PG&E’s 2020
WMP required PG&E to demonstrate that it was using a system of risk prioritization in
all of its wildfire mitigation work.2 This direction included a requirement that PG&E use
risk assessment to determine where to target its EVM work.

Over the course of 2020 and early 2021, PG&E provided the WSD with three different
lists ranking its power lines by risk (with item 1 being the highest-risk circuit or feeder).
Each risk ranking differed from the others in material respects. Notwithstanding these
differences in approach to identifying high risk power lines, under each risk ranking list,
less than five percent of the EVM work PG&E completed in 2020 was done to the 20
highest-risk power lines. This failure to appropriately prioritize and execute EVM on its
highest-risk power lines is a Triggering Event under Step 1, Section A(iii), because
PG&E has demonstrated insufficient progress toward approved safety or risk-driven
investments related to its electric business.

As detailed in WSD’s recently published Audit Report on PG&E’s Implementation of
Enhanced Vegetation Management Program in 2020 (EVM Audit),3 PG&E furnished
WSD with three risk rankings dated September 2020, December 2020, and January 2021.
If one tallies the total percentages worked under either the September 2020 or January
2021 risk rankings, the work completed as a percentage of the total was at most 4.9
percent, as shown in Table 1 below:




2See, e.g., Resolution WSD-003 at 24-25 & Appendix A, Conditions PGE-5 and PGE-18;
Resolution WSD-002 at 21 & Appendix A, Conditions Guidance-1 and Guidance-3; and WSD
June 11, 2020 Action Statement on PG&E’s WMP at 3-5.
3 The EVM Audit is available at the following link:
https://www.cpuc.ca.gov/uploadedFiles/CPUCWebsite/Content/About_Us/Organization/Divisio
ns/WSD/2021.02.08.EVMAudit.pdf. Its contents are incorporated as if set forth herein. In
response to the EVM Audit, PG&E has stated the January 2021 risk ranking is not a “model” but
that characterization does not alter the basic conclusion of this Resolution.


367731890                                     6
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 11 of 30

Resolution M-4852                             DRAFT                                                 April 15, 2021


 Table 1 - Work Completed on Top 20 Circuits as Proportion of Total EVM Work
            Completed (September 2020 and January 2021 Rankings)

                                                                Miles of Work    Work completed
                                                              Completed, as of    as % of total
                                                               January 3 2021
               Top 20 circuits, September risk rankings                    59.19             3.2%
               Top 20 circuits, January risk rankings                      91.72             4.9%
               All circuits                                              1877.94



Table 2 shows the risk rankings of PG&E’s power line circuits:

  Table 2 - Risk Rankings from PG&E (September 2020, December 2020, January
             2021) Sorted by January 2021 Rankings; Highest Risk is #1




While PG&E’s changing approach to its risk ranking made it more challenging for WSD
to evaluate PG&E’s EVM work, under all three risk rankings, PG&E has made
insufficient progress toward risk-driven investments in its EVM program. Simply put,
PG&E failed to risk-prioritize its EVM work on the ground, as is apparent from an



367731890                                                 7
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 12 of 30

Resolution M-4852                       DRAFT                                    April 15, 2021


analysis of the EVM work performed under any of the results.4 This failure is
demonstrated in the following tables and figures and summary, which are based on
WSD’s EVM Audit.

PG&E states it completed 1,800 miles of EVM work in 2020 on 161 circuits. As shown
in Table 3, using the September risk ranking, fewer than 60 miles of EVM work was
completed on the top 20 highest risk lines. As shown in Table 4, using the January risk
ranking, fewer than 92 miles of the 1,800 miles of EVM work was completed on the top
20 highest risk circuits.

Table 3 - Miles of Completed Work, Top 20 Highest Risk Circuits (September 2020)




4 The December 2020 and January 2021 Risk Rankings are similar for the highest risk circuits;
accordingly, like the EVM Audit this Resolution uses the September 2020 and January 2021
lists.


367731890                                      8
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 13 of 30

Resolution M-4852                    DRAFT                                 April 15, 2021


   Table 4 - Miles of Completed Work, Top 20 Highest Risk Circuits (January 2021)




Seen another way, based on either PG&E’s September 2020 or January 2021 risk
rankings, as of January 3, 2021, PG&E’s own reports show that a significant portion of
the total miles for the 20 highest risk circuits remains unworked. This fact is
demonstrated in Figures 1 and 2:

Figure 1 - Miles Completed and Unworked Miles, Top 20 Circuits (September 2020)




367731890                                  9
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 14 of 30

Resolution M-4852                    DRAFT                                   April 15, 2021


   Figure 2 - Miles Completed and Unworked Miles, Top 20 Circuits (January 2021)




Further, looking at the full set of 161 circuits on which PG&E performed any EVM work
in 2020, the highest percentage of this work was completed on the lowest-risk circuits.
Figures 3 and 4 below illustrate the percentage of miles worked (in the green bars) on all
161 circuits, showing the September risk rankings in Figure 3 and the January risk
rankings in Figure 4:

                  Figure 3 - Miles Completed and Unworked Miles
        161 Circuits with Work Performed in 2020, September Risk Rankings




367731890                                   10
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 15 of 30

Resolution M-4852                     DRAFT                                   April 15, 2021


                      Figure 4 - Miles Completed and Unworked Miles
             161 Circuits with Work Performed in 2020, January Risk Rankings




The examination in Figures 3 and 4 of the full set of 161 circuits on which PG&E
performed EVM work in 2020 shows that the low-risk circuits received the greatest
focus. This result is the opposite of the desired result and contrary to the expectations in
the EOE Process that PG&E would demonstrate progress toward approved safety or risk-
driven investments or else be placed into Step 1 of the EOE process.

By failing to prioritize EVM on the circuits PG&E itself identified as highest risk and
allocating resources instead to conducting EVM on lower-risk circuits, in 2020 PG&E
made insufficient progress toward approved safety or risk-driven investments.

        2.       Consequences of Step 1 – Corrective Action Plan

Step 1 triggers a requirement for PG&E to submit a Corrective Action Plan for approval
by the Commission’s Executive Director. The Commission may move PG&E to another
Step if it fails to adequately meet the conditions of its Corrective Action Plan within a
required timeframe. If PG&E complies with the Corrective Action Plan requirements, it
may exit Step 1. The Commission will inform PG&E whether PG&E has complied with
the Step 1 conditions and may exit Step 1 via a Resolution. The Commission will issue a
new Resolution in the event PG&E is required to move to another step of Enhanced
Oversight and Enforcement.

PG&E’s Corrective Action Plan must explain how it will model the highest risk power
lines and demonstrate that PG&E is prioritizing the highest risk lines in its EVM
program. PG&E must also report accurately to the Commission where it is performing
work and keep the Commission apprised of changes in its plans or the risk model(s) used
to inform those plans. PG&E’s Corrective Action Plan is due no later than 20 days
following issuance of this Resolution.


367731890                                    11
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 16 of 30

Resolution M-4852                       DRAFT                                      April 15, 2021


        3.    Corrective Action Plan for Triggering Event A(iii)

PG&E shall submit its Corrective Action Plan for approval by the Commission’s
Executive Director. The Corrective Action Plan for Step 1 Section A(iii) shall consist of
reporting starting on day 20 and every 90 days thereafter (until the Commission issues a
Resolution or other communication ceasing the required reporting) as follows:

    1. A description of the circumstances that contributed to PG&E’s
       failure to adequately prioritize the highest risk lines, as described in
       this Resolution and the WSD’s EVM Audit, in its EVM in 2020;
    2. A description of its risk model(s) for determining where to target
       EVM in the next 90 days;
    3. A detailed list of the EVM projects for the 12 months following the
       reporting date;
    4. A description of how the list in item 3 above ensures PG&E is
       prioritizing the power lines with highest risk first;
    5. An explanation of any planned EVM work does not target the power
       lines with highest risk first;
    6. Any changes to its risk model occurring over the prior 90 days or
       planned for the subsequent 90 days;
    7. A description of the circumstances that contributed to PG&E
       management’s inconsistent reporting on the details of its risk
       modeling and risk ranking lists;
    8. Verification by a senior officer of PG&E that the risk model it is
       using to prioritize EVM is as set forth in its report;
    9. Verification by a senior officer of PG&E that it will target EVM to
       the highest risk power lines first, as shown by its risk model or other
       ranking, in the next 90 days for EVM;
    10. Verification by a senior officer of PG&E that it targeted EVM to the
        highest risk power lines first, as shown by its risk model or other
        ranking, in the prior 90 days;
    11. Verification by a senior officer of PG&E that the company has
        communicated information in items 3, 4 and 9 above to personnel of
        PG&E’s EVM programs and that such personnel is aware of where
        to target EVM in the subsequent 90 days.
    12. A proposed timeline for ending the required reporting, with a
        detailed explanation of why the proposal ensures PG&E is in
        compliance with the requirement that it prioritize high risk circuits in


367731890                                     12
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 17 of 30

Resolution M-4852                        DRAFT                                      April 15, 2021


        its EVM work. The timeline shall include milestone goals for June
        1, 2021, September 1. 2021, and December 31, 2021. These goals
        shall include a targeted percentage of high risk power line circuits to
        be completed by those dates.
    13. A description of how the Corrective Action Plan proposed in
        response to this Resolution will complement and not undermine
        PG&E’s compliance activities ordered in D.20-05-019.5
PG&E shall coordinate with Commission Staff on the formatting of its reporting for its
Corrective Action plan to ensure the information provided is clearly discernable and
demonstrates whether PG&E has made progress over the prior 90 days. At all times, the
Commission retains the authority to exercise all powers within its jurisdiction regardless
of PG&E’s position in Step 1 of the EOE Process.

CONCLUSION

PG&E’s conduct set forth herein justifies its placement into Step 1 of the EOE Process
established in D.20-05-053. Consequently, PG&E is required to serve a Corrective
Action Plan, as described herein, no later than 20 days following issuance of this
Resolution for approval by the Commission’s Executive Director, and a progress report
on the Corrective Action Plan every 90 days thereafter. If PG&E demonstrates that it is
prioritizing high risk lines for EVM to the Commission’s satisfaction, it may be removed
from the EOE process by Resolution. If it fails to satisfy the Step 1 requirements, it may
be placed in Step 2 or such other Step as the Commission may direct. The Commission
will issue a new Resolution specifying the consequences of such a failure by PG&E.

Nothing in this Resolution precludes the Commission from placing PG&E into another
Step of the EOE Process if warranted.




5 D.20-05-019 adopted a settlement agreement among PG&E, the Safety and Enforcement
Division and other parties which required several actions by PG&E with regard to its vegetation
management, including 1) a Tree Crew Training and Certificate Program; 2) a Pre-Inspector
Training and Certificate Program; 3) a Vegetation Management Oversight Pilot; 4) Semi-Annual
Wildfire Mitigation Meetings among PG&E and local government planning, public works,
emergency services, and fire leadership to exchange feedback and information regarding ongoing
wildfire safety activities; 5) Independent Wildfire Safety Audits; 6) Quarterly Reports on Electric
Maintenance Work; 7) Fuel Reduction Funding; 8) Local Government Vegetation Management
Data Sharing: and 9) a PG&E shareholder-funded Independent Study of PG&E’s Distribution
and Transmission System.


367731890                                       13
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 18 of 30

Resolution M-4852                     DRAFT                                   April 15, 2021


COMMENTS

Public Utilities Code Section 311(g)(1) provides that this Resolution must be served on
all parties and subject to at least 30 days public review and comment prior to a vote of the
Commission. This Resolution is being served on the service lists for I.19-09-016 (which
created the EOE Process) and R.18-10-007 (a formal Commission wildfire-related
proceeding).

FINDINGS

 1. PG&E is not sufficiently prioritizing its Enhanced Vegetation Management (EVM)
    based on risk.
 2. PG&E’s progress on the highest risk power lines in 2020 is set forth herein in Tables
    1-4 and Figures 1-4, as well as the EVM Audit.
 3. PG&E’s failure to prioritize EVM on the highest risk power lines is a Triggering
    Event under Step 1 Section A(iii) of the EOE Process in D.20-05-053, which applies
    Step 1 if PG&E fails to make progress toward approved safety or risk-driven
    investments related to the electric business.
 4. As a consequence of PG&E being in Step 1, PG&E is required by D.20-05-053 and
    this Resolution to submit a Corrective Action Plan. The Corrective Action Plan shall
    address the issues contained in this Resolution and be served as directed herein no
    later than 20 days following issuance of this Resolution, with follow-up reporting
    every 90 days thereafter.
 5. The Commission will notify PG&E whether it meets or fails to meet the
    requirements of the Corrective Action Plan ordered in this Resolution. If it meets the
    requirements, the Commission will determine by Resolution that PG&E may exit
    Step 1.
 6. If the Commission determines that PG&E has failed to satisfy the Corrective Action
    Plan, it may place PG&E in Step 2 or other relevant Step set forth in D.20-05-053.
    The Commission will issue a new Resolution specifying the consequences of such a
    failure by PG&E.

THEREFORE, IT IS ORDERED that:

1. Pacific Gas and Electric Company is in Step 1 of the Commission’s Enhanced
   Oversight and Enforcement Process adopted in Decision 20-05-053.
2. Pacific Gas and Electric Company shall serve in Investigation 19-09-016 (the
   proceeding resulting in Decision 20-05-053), Rulemaking 18-10-007 (a formal
   wildfire-related proceeding), and serve on the Wildfire Safety Division at
   wildfiresafetydivision@cpuc.ca.gov, and on the Safety and Enforcement Division at


367731890                                   14
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 19 of 30

Resolution M-4852                      DRAFT                                   April 15, 2021


    ESRB_ComplianceFilings@cpuc.ca.gov, on the Commission’s Executive Director,
    and/or any other proceeding service lists or persons requested by the Commission or
    its staff, a Corrective Action Plan as described herein. The Corrective Action Plan
    shall be served no later than 20 days following issuance of this Resolution. The
    Corrective Action Plan shall request approval by the Commission’s Executive
    Director.
3. Every 90 days following service of the Corrective Action Plan described above,
   Pacific Gas and Electric Company shall serve in the same proceedings, and on the
   same email addresses as in ordering paragraph 2, a report updating the information
   required in the Corrective Action Plan until such time as the Commission issues a
   Resolution or other communication ceasing such required reporting.
4. In its Corrective Action Plan, Pacific Gas and Electric Company shall propose a
   timeline for the cessation of reporting required in this Resolution, with justification of
   the proposal.
5. Upon Pacific Gas and Electric Company’s demonstration that it is prioritizing high
   risk lines for Enhanced Vegetation Management to the Commission’s satisfaction and
   meeting all of the Step 1 conditions imposed by this Resolution, the Commission will
   issue a Resolution allowing Pacific Gas and Electric Company to exit Step 1.
6. If Pacific Gas and Electric Company fails to demonstrate that it is prioritizing high
   risk lines for Enhanced Vegetation Management to the Commission’s satisfaction and
   meeting all of the Step 1 conditions, the Commission may place Pacific Gas and
   Electric Company in Step 2 or other relevant Step set forth in Decision 20-05-053. If
   the Commission determines such action is appropriate, it will issue a new Resolution.
7. Nothing in this Resolution limits the Commission’s authority to place Pacific Gas and
   Electric Company into any Step set forth in Decision 20-05-053's Enhanced Oversight
   and Enforcement process at any time.

8. Nothing in this Resolution limits the Commission’s authority to take actions to ensure
   safe and reliable gas and electric service, enforce its own orders or California law and
   regulation, or take any other steps to ensure Pacific Gas and Electric Company’s
   system is designed, operated and maintained to mitigate catastrophic wildfire.

This Resolution is effective today.




367731890                                    15
       Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 20 of 30

Resolution M-4852                    DRAFT                                  April 15, 2021


I certify that the foregoing Resolution was duly introduced, passed and adopted at a
conference of the Public Utilities Commission of the State of California held on
April 15, 2021, the following Commissioners voting favorably thereon:




                                                 ______________________
                                                      Rachel Peterson
                                                      Executive Director




367731890                                   16
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 21 of 30


I.19-09-016 ALJ/PVA/avs




                               APPENDIX A

                      ENHANCED OVERSIGHT AND
                       ENFORCEMENT PROCESS
         Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 22 of 30

I.19-09-016 ALJ/PVA/avs



                                          Appendix A
                        Enhanced Oversight and Enforcement Process


 The Commission adopts an Enhanced Oversight and Enforcement Process (Process)
 designed to provide a clear roadmap for how the Commission will closely monitor
 PG&E’s performance in delivering safe, reliable, affordable, clean energy.

 The Process contains six steps which are triggered by specific events, some of which
 would rely on Safety and Operational Metrics. The Process includes enhanced
 reporting requirements and additional monitoring and oversight. The Process also
 contains provisions for PG&E to cure and permanently exit the Process if it can satisfy
 specific criteria. If PG&E is placed into the Process, actions taken would occur in
 coordination with the Commission’s existing formal and informal reporting
 requirements and procedures. The Process does not replace or limit the Commission’s
 regulatory authority, including the authority to issue Orders to Show Cause and
 Orders Instituting Investigations and to impose fines and penalties.

 Except as otherwise provided below, a Commission Resolution would place PG&E in
 the appropriate step based upon the occurrence of a specified triggering event. PG&E
 shall report the occurrence of a triggering event to the Commission’s Executive
 Director no later than five business day after the date on which any member of senior
 management of PG&E becomes aware of the occurrence of a triggering event.25 PG&E
 should presumptively move through the steps of the Process sequentially but the
 Commission may place PG&E in the appropriate step upon the occurrence of a
 specified triggering event.

1. Enhanced Reporting
      STEP 1: Enhanced Reporting

       A. Triggering Events
           i.    PG&E fails to obtain an approved wildfire mitigation plan or fails in any
                 material respect to comply with its regulatory reporting requirements;
           ii.   PG&E fails to comply with, or has shown insufficient progress toward, any


25   Applicable to triggering events that are not based upon a Commission determination.




                                                 1
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 23 of 30

I.19-09-016 ALJ/PVA/avs


              of the metrics (i) set forth in its approved wildfire mitigation plan including
              Public Safety Power Shutoffs (PSPS) protocols, (ii) resulting from its on-
              going safety culture assessment, (iii) contained within the approved Safety
              and Operational Metrics, or (iv) related to other specified safety
              performance goals;
       iii.   PG&E demonstrates insufficient progress toward approved safety or risk-
              driven investments related to the electric and gas business; or
       iv.    PG&E (or PG&E Corporation) fails in any material respect to comply with
              the Commission’s requirements and conditions for approval of its
              emergence from bankruptcy.
   B. Actions During Step 1
PG&E will submit a Corrective Action Plan to the Executive Director within twenty
days of a Commission Order placing PG&E into Step 1.
       i.     The Corrective Action Plan shall be designed to correct or prevent a
              recurrence of the Step 1 triggering event, or otherwise mitigate an ongoing
              safety risk or impact, as soon as practicable and include an attestation
              stating that it has been approved by the Chief Risk Officer (CRO).
       ii.    The Corrective Action Plan, including any timeframes set forth therein for
              the correction of the triggering events or mitigation of any ongoing safety
              risk or impact, shall be approved by the Commission or the Executive
              Director.
       iii.   Commission staff will monitor PG&E’s compliance with its Corrective
              Action Plan based on, among other things, existing or enhanced reporting.
      iv.     The CRO, the Safety and Nuclear Oversight (SNO) Subcommittee, and the
              boards of directors shall provide reporting to the Commission as directed.
   C. Performance that Results in Exit from Step 1
       i.     PG&E shall exit from Step 1 of the Process upon issuance of a Commission
              Resolution finding that PG&E has met the conditions of its Corrective Action
              Plan within the required timeframe.
      ii.     The Commission, by Resolution, will move PG&E to Step 2 if it fails to
              adequately meet the conditions of its Corrective Action Plan within the
              required timeframe. PG&E may remain in Step 1 if it demonstrates
              sufficient progress toward meeting the conditions of its Corrective Action
              Plan and additional time appears needed to successfully address the



                                              2
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 24 of 30

I.19-09-016 ALJ/PVA/avs


               triggering event(s).
     Step 2: Commission Oversight of Management and Operations
     A. Triggering Events
          i.     PG&E fails to adequately meet the conditions of its Corrective Action
                 Plan within the required timeframe as provided in Step 1, Section C (ii)
                 above;
        ii.      A gas or electric incident occurs that results in the destruction of 1,000
                 or more dwellings or commercial structures and appears to have resulted
                 from PG&E’s failure to follow Commission rules or orders or prudent
                 management practices;
        iii.     PG&E fails to comply with electric reliability performance metrics,
                 including standards to be developed for intentional de-energization
                 events (i.e., PSPS) and any that may be contained within the approved
                 Safety and Operational Metrics; or
        iv.      PG&E fails to report to the Commission a systemic electric or gas safety
                 issue.

     B. Actions During Step 2
         i.      PG&E will submit a Corrective Action Plan, or updated Corrective
                 Action Plan, to the Executive Director within twenty days of a
                 Commission Order placing PG&E into Step 2.
       ii.      The Corrective Action Plan shall be designed to correct or prevent a
                recurrence of the Step 2 triggering event, or otherwise mitigate an
                ongoing safety risk or impact, as soon as practicable and shall include an
                attestation stating that it has been approved by the CRO and the SNO
                Subcommittee.
       iii.     The Corrective Action Plan, including any timeframes set forth therein for
                the correction or prevention of the Step 2 triggering events or mitigation
                of any ongoing safety risk or impact, shall be approved by the
                Commission or the Executive Director.
       iv.      Commission staff will monitor PG&E’s compliance with its Corrective
                Action Plan based on, among other activities, increased inspections,
                quarterly reports, and, to the extent applicable, spot auditing of General
                Rate Case, Wildfire Expense Memorandum Account, Catastrophic Events
                Memorandum Account, or Pipeline Safety Enhancement Plans accounts in



                                              3
      Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 25 of 30

I.19-09-016 ALJ/PVA/avs


                    which approved investments in wildfire mitigation, electric or gas safety
                    are auditable.
            v.      A representative of the SNO Subcommittee and the CRO shall appear
                    quarterly before the Commission to report progress on the Corrective
                    Action Plan and provide additional reporting as directed.

C. Performance that Results in Exit from Step 2
       i.         PG&E shall exit from Step 2 upon issuance of a Commission Resolution
                  finding that the company has met the conditions of its Step 2 Corrective
                  Action Plan within the required timeframe. The Commission may move
                  PG&E back to Step 1 of the Process rather than exit the process if it
                  determines that PG&E has made sufficient progress in meeting its Step 2
                  Corrective Action Plan but continued enhanced reporting is needed.
      ii.         The Commission, by Resolution, will move PG&E to Step 3 if PG&E fails to
                  adequately meet the conditions of its Corrective Action Plan and additional
                  time in Step 2 is not likely to result in the effective implementation of its
                  Corrective Action Plan.
2. Enhanced Enforcement
      Steps 3 through 6 of the Process implement increasing levels of operational

oversight upon occurrence of certain triggering events.

      Step 3: Appointment of Independent Third-Party Monitor
      A. Triggering Events
             i.     PG&E fails to adequately meet the conditions of its Corrective Action
                    Plan within the required timeframe, as provided in Step 2, Section C (ii);
                    or
            ii.     PG&E fails to obtain or maintain its safety certificate as provided in
                    AB 1054.

      B. Actions During Step 3
             i.     The Commission’s Executive Director may appoint an independent
                    third- party monitor (Monitor), or expand the authority of any
                    Independent Safety Monitor previously appointed by the Commission,
                    to oversee PG&E’s operations and to work with senior management to
                    develop and implement a Corrective Action Plan with reasonable
                    timeframes to address the triggering event(s) as soon as practicable.


                                                   4
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 26 of 30

I.19-09-016 ALJ/PVA/avs


        ii.   The Monitor will provide active, external oversight of PG&E’s
              implementation of its Corrective Action Plan.
       iii.   The Monitor will have the authority to hire third-party safety and utility
              operations experts to assist it with its oversight obligations.
       iv.    PG&E’s senior management must work jointly with the Monitor to
              develop and implement a Corrective Action Plan including reasonable
              timeframes (which timeframes shall be acceptable to the Commission).
              The Corrective Action Plan shall be certified by the Monitor.
        v.    PG&E may request the Monitor to modify the Corrective Action Plan
              but must otherwise implement the plan as approved by the Monitor.
       vi.    The Monitor will provide quarterly reports to the Commission and to
              PG&E’s board of directors on the progress towards implementing the
              Corrective Action Plan.
       vii.   The CRO and SNO Subcommittee will provide reporting to the
              Commission as required during this Step.

   C. Performance that Results in Exit from Step 3
        i.    PG&E shall exit from Step 3 upon issuance of a Commission Resolution
              finding that PG&E has met the conditions of its Step 3 Corrective Action
              Plan within the required timeframe. The Commission may determine
              that PG&E must remain in Step 1 or 2 for additional time after it
              confirms that PG&E has exited Step 3.
        ii.   The Commission, by Resolution, will move PG&E to Step 4 if any of the
              following occurs:
              a. PG&E fails to implement the Corrective Action Plan within the
                 timeframes required by the Monitor or the Commission’s Executive
                 Director.
              b. The Commission determines that additional enforcement is necessary
                 because of PG&E’s systemic non-compliance or poor performance
                 with its Safety and Operational Metrics over an extended period.

     Step 4: Appointment of a Chief Restructuring Officer
     A. Triggering Events
         i.   PG&E fails to adequately meet the conditions of its Corrective Action
              Plan within the required timeframe and additional time in Step 3 is not


                                           5
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 27 of 30

I.19-09-016 ALJ/PVA/avs


              likely to result in the effective implementation of its Corrective Action
              Plan, as provided in Step 3, Section C (ii)(a);
        ii.   Additional enforcement is necessary because of PG&E’s systemic non-
              compliance or poor performance with its Safety and Operational Metrics
              over an extended period;
       iii.   The Commission determines through an Order to Show Cause, Order
              Instituting Investigation, or other appropriate process, that PG&E
              repeatedly violated its regulatory requirements, committed gross
              negligence, or committed a serious violation of the law, such that such
              conduct in the aggregate represents a threat to public health and safety;
       iv.    PG&E causes an electric or gas safety incident that results in the
              destruction of 1,000 or more dwellings or commercial structures and the
              Commission determines through an Order to Show Cause, Order
              Instituting Investigation, or other appropriate process, that such event
              results from the willful misconduct or repeated and serious violations of
              Commission rules, orders or regulatory requirements;
       v.     The Commission determines through an Order to Show Cause, Order
              Instituting Investigation, or other appropriate process that additional
              enforcement is necessary because the wildfire fund administrator has
              made a determination following a covered wildfire that PG&E is
              ineligible for the cap on reimbursement because its actions or inactions
              that resulted in a covered wildfire constituted conscious or willful
              disregard of the rights and safety of others; or
       vi.    PG&E failed to obtain or maintain its safety certificate as provided in
              AB 1054 for a period of three consecutive years.
     B. Actions During Step 4
        i.    The Commission will require that PG&E retain a chief restructuring
              officer from a list of qualified candidates identified by a third-party. The
              chief restructuring officer will have full management responsibility for
              developing and directing PG&E to implement the Corrective Action Plan
              with reasonable timeframes to address the triggering event(s) as soon as
              practicable.
        ii.   The chief restructuring officer will have the authority of an executive
              officer of PG&E and will report to the SNO Committee on all safety
              issues.



                                            6
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 28 of 30

I.19-09-016 ALJ/PVA/avs


       iii.   PG&E’s senior management must work jointly with the chief
              restructuring officer to develop and implement a Corrective Action Plan
              including reasonable timeframes (which timeframes shall be acceptable
              to the Commission).
       iv.    The chief restructuring officer will have all corporate authority that can
              be delegated to an officer under the California Corporations Code in
              order to ensure that PG&E can meet its Corrective Action Plan.
        v.    The Corrective Action Plan must be certified by the chief restructuring
              officer.
       vi.    PG&E must otherwise implement the Corrective Action Plan as certified
              by the chief restructuring officer.
       vii.   The chief restructuring officer will provide quarterly reports to the
              Commission and to PG&E’s board of directors on the progress towards
              implementing the Corrective Action Plan.
      viii.   The Chief Restructuring Officer will remain in place during Steps 5 and 6,
              if triggered.

   C. Performance that Results in Exit from Step 4
         i.   PG&E shall exit from Step 4 upon issuance of a Commission Resolution
              finding that it met the conditions of its Step 4 Corrective Action Plan
              within the required timeframe. The Commission may determine that
              PG&E must remain in Steps 1, 2, or 3 for additional time after PG&E has
              exited Step 4.
        ii.   The Commission by Resolution will move PG&E to Step 5 if the
              Commission finds that PG&E failed to implement the Corrective Action
              Plan within the timeframes required by the chief restructuring officer or
              the Commission.
       iii.   PG&E may remain in Step 4 if the Commission determines that
              additional time appears needed to successfully address the triggering
              event(s).




                                            7
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 29 of 30

I.19-09-016 ALJ/PVA/avs


     Step 5: Appointment of a Receiver
     A. Triggering Events
            i.      PG&E fails to implement its Step 4 Corrective Action Plan within the
                    required timeframes, as provided in Step 4, Section C (ii).

     B. Process
            i.      The Commission will pursue the receivership remedy subject to then
                    applicable law of the state of California. If PG&E becomes the subject of
                    a subsequent chapter 11 case, PG&E will agree not to dispute the
                    Commission’s or state of California’s authority to file a motion for the
                    appointment of a chapter 11 trustee.
            ii.     The receiver, if appointed by the Superior Court, would be empowered
                    to control and operate PG&E’s business units in the public interest but
                    not dispose of the operations, assets, business or PG&E stock.

     C. Performance that Results in Exit from Step 5
            i.      If the Commission by Resolution determines that PG&E has corrected all
                    of the Step 5 triggering events and has remained in material compliance
                    with Safety and Operational Metrics for a period of 18 months, the
                    Commission may request termination of any receivership.
            ii.     At any time while the receiver is in place and to the extent permitted by
                    then applicable law, the Commission can initiate a Step 6 enforcement
                    action if a Step 6 triggering event has occurred.
        iii.        In the event that the Commission seeks, but is not successful in obtaining
                    a receiver, or if the Step 5 triggering event occurs and California law does
                    not allow for the appointment of a receiver, the Commission would
                    determine whether PG&E shall remain in Step 4 or advance to Step 6.

     Step 6: Review of CPCN
     A. Triggering Events
       i.         A receiver appointed as set forth above has determined that continuation of
                  Receiver Oversight will not result in restoration of safe and reliable service;
                  provided that such receiver shall have been a place for a period of at least
                  nine (9) months before making such a determination;
      ii.         A court of applicable jurisdiction has denied the Commission’s request for a
                  receiver made as set forth above or the Step 5 triggering event has occurred


                                                  8
     Case 3:14-cr-00175-WHA Document 1320 Filed 02/26/21 Page 30 of 30

I.19-09-016 ALJ/PVA/avs


            and California law does not provide for the appointment of a receiver; or
     iii.   PG&E fails adequately to address the Step 5 triggering event within
            18 months of imposition of Step 5 and the Commission determines that
            additional time in Step 5 is unlikely to result in corrective action.
     B. Process
        i. The Commission will undertake this process subject to then applicable law
           of the state of California.
      ii.   The CPUC will issue an Order to Show Cause or Order Instituting
            Investigation to initiate Step 6
     iii.   As a result of the Order to Show Cause, the CPUC may place conditions on
            PG&E’s CPCN or revoke PG&E’s CPCN.




                              (END OF APPENDIX A)




                                           9
